SUMMARY ORDER
Joanne Aquilino appeals from the judgment of the District Court dismissing her claims against Commercial Union Midwest Insurance Company.
On July 31, 2001, plaintiff filed suit, based on diversity of citizenship, in the District Court, alleging that defendant breached its insurance contract. Plaintiff sought, inter alia, consequential damages, damages for emotional distress, mental anguish, attorneys’ fees, and damages under § 349 of the General Business Law of New York. Defendant moved, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to have the aforementioned portions of the complaint dismissed. The motion was submitted and argued before Judge Hellerstein, and was granted in its entirety.
For substantially the same reasons stated by Judge Hellerstein, see Summary Order dated November 30, 2001 (incorporating his oral explanation of his ruling, see Transcript of Hearing on November 28, 2001, at 20-24); see also Order dated November 18, 2003 (converting the November 30, 2001 Summary Order into a final order), we affirm.
We have considered all of plaintiffs claims on appeal, and we find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.